 



Exhibit 10.72
AMENDMENT NO. 5
TO THE
BROWN & WILLIAMSON TOBACCO CORPORATION
HEALTH CARE PLAN
FOR SALARIED EMPLOYEES
     THIS AMENDMENT NO. 5 to the Brown & Williamson Tobacco Corporation Health
Care Plan for Salaried Employees (the “Plan”), as amended through July 29, 2004,
is made and entered into the 29 day of December 2006. Unless otherwise indicated
below, the provisions of this Amendment shall be effective as of January 1,
2006;
W I T N E S S E T H:
     WHEREAS, Reynolds American Inc. (“RAI”) maintains the Plan for the benefit
of former employees of Brown & Williamson Tobacco Corporation who are retired or
employed in “transitional employment” (as such term is defined in the Plan) by
RAI or any of its subsidiaries and affiliates designated as participating
companies; and
     WHEREAS, the RAI Employee Benefits Committee (the “Committee”), by actions
taken on December 29, 2006, authorized amendments to the Plan to (i) revise the
definition of a dependent to permit (A) the children of retired participants to
recommence coverage under the Plan if they regain full-time student status and
(B) certain children who withdraw from school for personal medical reasons to
continue coverage under the Plan, (ii) clarify the Plan’s provisions relating to
the offset for Medicare coverage and (iii) update the Plan’s provisions based on
the Aetna networks, among other things; and
     WHEREAS, such action of the Committee further authorized the members of the
Committee to perform any and all acts and execute any and all documents that
they may deem necessary to effectuate the Committee’s resolutions;
     NOW, THEREFORE, the Plan hereby is amended as follows:
1.
     Section 1.05 of the Plan is hereby amended by adding the following new
sentence to the end thereof, to read as follows:
“Notwithstanding the foregoing, Aon Corporation, or any such other outsourced
retiree services administrator, shall be a “Claims Administrator” only for
purposes of determining whether the Dependent of a Retired Participant is a
full-time student pursuant to Section 1.18(d) of the Plan.”

Page 1 of 8



--------------------------------------------------------------------------------



 



2.
     Section 1.18(d) of the Plan is hereby amended in its entirety to read as
follows:

  “(d)   The Claims Administrator shall determine whether a child is a full-time
student. The determination of a child’s status as a full-time student shall be
based on such verification from the child’s school as the Claims Administrator
may, in its sole discretion, deem appropriate, subject to the following
guidelines:         Verification shall be provided to the Claims Administrator
with respect to each regular grading period. For this purpose, “regular grading
period” means two regular terms in an academic year, a fall semester (generally,
August – December) and a spring semester (generally, January – May), or any
comparable period as determined by the Claims Administrator.        
Verification will be satisfactory only if the student is enrolled as a full-time
student as defined by the school (generally, 12+ credit hours) during a regular
grading period, except as follows:

  (1)   if a student qualifies as a junior or a senior (as defined by the
school) and is enrolled for fewer than 12 credit hours during a regular grading
period, the Claims Administrator will take into account special circumstances
that account for such occurrence (e.g., the unavailability of required courses;
fewer than 12 credit hours required for graduation); or     (2)   in the event a
student withdraws from school for personal medical reasons (based on a medical
leave verification from the school and if they meet certain requirements
determined by the medical program administrator), coverage as a Dependent will
continue until the beginning of the next following regular grading period;
provided that if such Dependent is not able to re-enroll as a full-time student
at the beginning of the next following regular grading period due to a medical
reason (based on the written verification of a qualified physician and meeting
certain requirements determined by the medical program administrator), such
coverage shall be continued until the end of such next following regular grading
period.”

3.
     Section 1.42 of the Plan is hereby amended in its entirety to read as
follows:
     “1.42 Network.

  (a)   The term “Network” means certain Providers who have entered into
agreements through which their fees and expenses for Covered Services are
established, as follows:

Page 2 of 8



--------------------------------------------------------------------------------



 



  (1)   Immediately prior to January 1, 2006, the Networks are: Secure Health
Plan of Georgia (only for Participants employed at or retirees of the Company’s
Macon, Georgia, facility); CIGNA (for Participants in Georgia, Tennessee, South
Carolina and North Carolina, and, effective May 1, 2001, for Participants in
Utah); Private Health Care System (for Participants in all states except
Georgia, Tennessee, South Carolina, North Carolina and, prior to May 1, 2001,
Utah); and the LifeSource Program for organ and tissue transplants.

  (2)   Effective January 1, 2006, the Networks are: (1) Secure Health Plan of
Georgia only for Participants employed at or retirees of the Company’s Macon,
Georgia facility; (2) Aetna for all Participants in all other facilities, and
(3) the applicable Network’s transplant program for organ and tissue
transplants.”

4.
     Section 1.45(a) of the Plan is hereby amended by adding a new sentence to
the end thereof, immediately following paragraph (2), to read as follows:
“Medical Claims experience for purposes of this subsection (a) shall mean the
claims paid and related administrative expenses for an applicable period and
applicable group of participants (e.g. active Employee-Participants or Retired
Participants age 65 and above), net of any rebates, refunds, forfeitures or
other reimbursements related to such claims, including but not limited to
prescription drug rebates, Medicare Part D reimbursements and forfeiture of
unclaimed benefit payments.”
5.
     Section 1.60(a) of the Plan is hereby amended in its entirety to read as
follows:

  “(a)   The term “Retired Participant” means an Employee-Participant whose
employment with the Company has terminated pursuant to the normal, disability or
early retirement provisions of the Retirement Plan applicable to the Participant
(except retirements under the “Rule of 60” or the “Rule of 65” as defined
therein), or who is deemed to be a Retired Participant pursuant to
Sections 2.08(c), 2.08(d), 2.12, 2.13, 2.14, 2.15 or 2.16 of this Plan; provided
that such person is an eligible Employee-Participant in this Plan at the time of
employment termination (except as provided in Sections 2.08(c)(2), 2.15 and
2.16).”

6.
     Section 1.60(d) of the Plan is hereby amended in its entirety to read as
follows:

  “(d)   Except as provided in Section 2.08(c), 2.15 or 2.16, effective as of
the Closing, the term “Retired Participant” shall exclude former employees of
Brown & Williamson Tobacco Corporation (or a Related Company) who had not met
the eligibility

Page 3 of 8



--------------------------------------------------------------------------------



 



      requirements of subsection (a) above as of the first to occur of:
(1) termination of employment for any reason after Closing, or (2) commencement
of regular employment with RAI (as defined in Section 2.01(b)(3)).”

7.
     The last sentence of Section 2.02 of the Plan is hereby amended in its
entirety to read as follows:
“Except as provided in Section 2.08(h)(2), if a Dependent ceases to be a
Participant for any reason after the Dependent’s Employee-Participant has become
a Retired Employee, that former Dependent-Participant shall not again be
eligible to become a Dependent-Participant.”
8.
     Section 2.03(a)(12) of the Plan is hereby amended in its entirety to read
as follows:
“Except as provided in Section 2.08(h)(2), if a Dependent ceases to be a
Participant for any reason after the Dependent’s Employee-Participant has become
a Retired Employee, that former Dependent-Participant shall not again be
eligible to become a Dependent-Participant.”
9.
     The last sentence of Section 2.08(b)(6) of the Plan is hereby amended in
its entirety to read as follows:
“Such payment shall be paid by funds held in the Trust Agreement (or in
accordance with any cost-sharing arrangement between the Grantor and the
Company, if applicable); provided that if the balance of the Trust Agreement at
any time is or becomes insufficient to pay the Normal Cost, the cost of
continuing such coverage shall be paid by the Company from general assets (and
in no event from the additional reserve for post-retirement medical benefits
under Code Section 419A(c)(2) referred to above), or if the Company and its
successors (or any other entity holding reserves for the payment of claims
against the Company and its successors) do not exist, then such cost shall be
paid by the Grantor (and Dependents, as applicable). Notwithstanding the
foregoing, if the Grantor is required to contribute towards the Normal Cost
under a cost-sharing arrangment between the Grantor and the Company, the Company
shall not be required to pay the Grantor’s portion of the Normal Cost out of its
general assets if the balance of the Trust Agreement at any time is or becomes
insufficient to pay its portion of the Normal Cost.”
10.
     Effective January 1, 2005, Section 2.08(b)(8) of the Plan is hereby amended
by deleting the phrase “rehired by the Company” and replacing it with the phrase
“rehired by the Company or any Related Company” where it appears therein.

Page 4 of 8



--------------------------------------------------------------------------------



 



11.
     Section 2.08(c)(3)(A)of the Plan is hereby amended in its entirety to read
as follows:

  “(A)   If the Petersburg Retiree is less than age 65, the Company shall pay
the total Normal Cost of his or her coverage, and the Company shall pay 50% of
the total Normal Cost of coverage for each of his or her
Dependents-Participants. If the Petersburg Retiree is age 65 or older, he or she
shall pay 100% of the total Normal Cost of his or her coverage and 100% of the
total Normal Cost of coverage for each of his or her Dependent-Participants.”

12.
     Effective July 30, 2004, Section 2.08(d) of the Plan is hereby amended by
adding a new Subsection (6) to the end thereof to read as follows:
“(6) Notwithstanding anything in this Section 2.08(d) to the contrary, any
amendment made to the Retirement Plan for Salaried Employees of Brown &
Williamson Tobacco Corporation after December 31, 1994 that expands the
employees eligible for a “Rule of 60” retirement under such plan, shall not
serve to expand the eligibility requirements for purposes of retiree coverage
under Section 2.08 of this Plan.”
13.
     The first sentence of Section 2.08(e)(1) of the Plan is hereby amended in
its entirety to read as follows:
“The rights and entitlement of an Employee-Participant (and eligible Dependents)
to coverage as a Retired Participant (or Dependent) under subsections (a),
(c) and (d) of this Section 2.08 or Sections 2.12, 2.13, 2.14, 2.15 or 2.16
shall become fully vested and nonforfeitable as of the date the
Employee-Participant first satisfies the conditions set forth in the applicable
provisions of Sections 2.08, 2.12, 2.13, 2.14, 2.15 or 2.16 for such coverage.”
14.
     Section 2.08(h) of the Plan is hereby amended in its entirety to read as
follows:

  “(h)   A former Employee-Participant who is eligible for coverage under this
Section 2.08 may reject individual coverage under the Plan and continue
Dependent coverage only, or vice versa, without regard to the Continuation
Coverage provisions of Article 10. If a former Employee-Participant rejects
coverage, then Dependent coverage and costs shall be determined under
Section 2.08 as if the Employee-Participant were a Retired Participant, except
that Sections 2.08(a)(3) and (4) shall apply as if the Retired Participant were
deceased on the date he or she rejected coverage. If coverage is rejected, or if
a Dependent ceases to be a Participant for any other reason after the
Dependent’s Employee-Participant has become a Retired Participant, the
individual shall not again be eligible to become a Participant under this
Section 2.08, except as follows:

Page 5 of 8



--------------------------------------------------------------------------------



 



  (1)   if an individual rejects coverage under the Plan and enrolls in Medicare
Plus Choice, he or she may re-elect coverage under the Plan one time during any
calendar year if he or she demonstrates to the Claims Administrator that (i) he
or she was continuously enrolled in Medicare Plus Choice from the time coverage
was discontinued under the Plan until the re-enrollment, and (ii) he or she has
discontinued Medicare Plus Choice upon re-enrollment in the Plan; or     (2)  
if a Dependent ceases to be a Participant due to a loss of full-time student
status, as provided in Section 1.18(d), and thereafter regains full-time student
status, such Dependent shall be eligible to recommence coverage under this
Section 2.08, provided the Claims Administrator receives notification within
31 days of the date such Dependent’s full-time student status is re-established
in accordance with Section 1.18(d).”

15.
     Section 3.02 of the Plan is hereby restated in its entirety to read as
provided on Exhibit A attached hereto.
16.
     Section 3.13(a)(6) of the Plan is hereby amended in its entirety to read as
follows:

  “(6)   The Plan shall cover 100 percent of travel expenses for the recipient
and one companion in accordance with this subsection (6), except that the Plan
shall not pay more than $10,000 in the aggregate for travel expenses with
respect to a transplant. The Plan shall not cover any travel expenses unless
(A) the transplant Services are provided at a facility that is a member of the
applicable Network’s transplant program for organ and tissue transplants and the
facility is more than 60 miles from the recipient’s Principal Residence, and
(B) the expenses are approved in advance by the Claims Administrator. The Plan
covers travel expenses if, but only if, the Claims Administrator determines the
expenses are reasonable for travel to and from the transplant site. Travel
expenses include lodging and food, but only while at or traveling to and from
the transplant site. The term “companion” means any individual other than the
donor who is actively involved as the recipient’s care giver, who may be a
spouse, family member, guardian or other person.”

17.
     Section 5.01(a)(6) of the Plan is hereby amended in its entirety to read as
follows:

  “(6)   Any Services received as a result of Injury or Illness sustained by a
Participant in connection with his or her participation in an insurrection,
civil revolution or riot.”

Page 6 of 8



--------------------------------------------------------------------------------



 



18.
     Section 5.01(a)(26) of the Plan is hereby amended in its entirety to read
as follows:

  “(26)   Any Services received as a result of Injury or Illness that are
furnished, paid for, or for which benefits are provided or required under any
law of a government.”

19.
     Section 8.11(a)(16) is hereby amended in its entirety to read as follows.

  “(16)   Services received as a result of Injury or Illness (i) sustained by a
Participant in connection with his or her participation in an insurrection,
civil revolution or riot or (ii) that are furnished, paid for, or for which
benefits are provided or required under any law of a government.”

20.
     Section 8.11(a)(28) is hereby deleted in its entirety without renumbering
the remaining Subsections thereof.
21.
     Section 11.01(b) of the Plan is hereby amended in its entirety to read as
follows:

  “(b)   This provision shall be applicable to all benefits available under the
Plan, except that no coordination of benefits provisions shall apply to the
Prescription Drug Plan (other than with respect to care, treatment or Services
covered by Medicare Part D, as provided in Section 11.03 below).”

22.
     Section 11.03(a) of the Plan is hereby amended by adding the following
sentence to the end thereof to read as follows:
“Notwithstanding anything in the foregoing sentence to the contrary, with
respect to any Retired Participant who is eligible for Medicare Part D by virtue
of his retirement or disability, the Plan shall remain primary with respect to
care, treatment or Services covered by Medicare Part D unless and until such
time as the Retired Participant actually enrolls and begins to receive Medicare
Part D benefits through a third party.”
23.
     Section 11.03 of the Plan is hereby amended by adding the following new
Subsection (c) to the end thereof to read as follows:
     “(c) Notwithstanding anything in this Section 11.03 to the contrary, for
any Retired Participant (or a Dependent-Participant thereof) who was less than
65 years old prior to January 1, 1999 (a “Pre-1999 Participant”), and who was
then eligible for Medicare Part B benefits or thereafter, prior to age 65,
became eligible for Medicare Part B benefits, except

Page 7 of 8



--------------------------------------------------------------------------------



 



for his failure to enroll or apply for such benefits, the Plan shall remain
primary with respect to Medicare Part B benefits unless and until the earlier of
such time as the Pre-1999 Participant actually enrolls and begins to receive
Medicare Part B benefits with respect to the care, treatment or Services covered
by the Plan or such time as the Pre-1999 Participant attains the earliest age at
which he would be eligible for coverage under Medicare Part B on the basis of
his age. After such time, the Plan shall no longer be primary with respect to
care, treatment or Services covered by Medicare Part B, and shall in all cases
offset the amount of its normal benefit payment by all amounts paid or payable
by, Medicare Part A and/or Part B, as applicable, for the same covered claim.”
24.
     Effective as of January 1, 2005, Schedule A of the Plan is hereby restated
in its entirety to read as provided in the revised Schedule A attached hereto.
     IN WITNESS WHEREOF, the undersigned member of the Committee has executed
this Amendment No. 5 as of the day and year first written above.

                  RAI Employee Benefits Committee    
 
           
 
  By:   /s/ McDara P. Folan, III    
 
     
 
McDara P. Folan, III    
 
      Secretary    

Page 8 of 8